On the Merits.
The bonding was illegally allowed.
[2] The defendant, it was heretofore held in cited decision in this suit, had a right of appeal from the orders permitting the dissolution of the injunction on bond. The court considers the decided issues to a point sufficient to enable it to decide by whom the costs are due.
On appeal, the court holds and sustain? the appeal, and, on appeal in the present, situation of the case, the court decides that appellant has the right to recover costs. ,
It is therefore ordered, adjudged, and decreed that the order permitting the defendant to- bond the injunction be set aside, and that the defendant in injunction pay costs of these proceedings and of appeal.